Citation Nr: 1606746	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-43 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to May 1989 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before a Veteran's Law Judge in February 2013.  The Veteran was notified that this Judge was no longer employed by the Board in December 2015.  He was instructed that if he did not respond to this letter within 30 days, the Board would assume that he did not wish to have another hearing before a Veterans Law Judge currently employed by the Board.  The Veteran responded in December 2015 that he did not wish to appear at another hearing and to consider his case on the evidence of record.

The Board remanded this case in November 2013 for additional development, and the case was subsequently returned for further appellate review.  

The Board notes that in the November 2013 remand, the Board referred the issue of whether there was clear and unmistakable error in the December 1991 and August 2004 rating decisions that denied entitlement to service connection for left and right knee disabilities.  The Board notes that RO adjudicated the claim in the August 2015 supplemental statement of the case (as directed by the Board); however, the issue was never adjudicated in a rating decision and the Veteran has not been provided with an opportunity to appeal any negative decision.  

The issue of whether there was clear and unmistakable error in the December 1991 and August 2004 rating decisions that denied entitlement to service connection for left and right knee disabilities have been raised in the February 2013 Board hearing, but it has not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 
FINDING OF FACT

The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities throughout the appeal period.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) and (b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis 

The Veteran filed a claim for TDIU in August 2009 asserting that his service-connected disabilities prevent him from securing or following any substantially gainful occupation.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

Prior to January 22, 2015, the Veteran was service-connected for the following: posttraumatic stress disorder (PTSD) to include depressive disorder, evaluated as 30 percent disability; fibromyalgia with malaise/fatigue, headaches, and joint pain, evaluated as 20 percent disabling; residuals of left ankle sprain, evaluated as 10 percent disabling; status post arthroscopic repair meniscal injury with degenerative joint disease and scar of the left knee, evaluated as 10 percent disabling; and status post arthroscopic repair meniscal injury with degenerative joint disease of the right knee, evaluated as 10 percent disabling.  The combined evaluation for compensation was 60 percent.  Thus, the Veteran did not meet the schedular criteria for an award of TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a) prior to January 22, 2015.  However, under subpart (b), the Veteran can still be awarded TDIU if it is established by the evidence of record that his service-connected disability has rendered him unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. §§ 3.340(a), 3.341(a) and 4.16(b) (2015).  In an August 2015 determination, the Director of Compensation Service determined that the objective evidence of record does not demonstrate that the Veteran is unemployable in the past or is currently unemployable due to his service-connected disabilities and accordingly, the Veteran is not entitled to TDIU on an extraschedular or scheduler basis.  Therefore, the question of whether the Veteran is entitled to a higher initial rating on an extraschedular basis for his service-connected disabilities has first been adjudicated by the Chief of Compensation Service, and the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

As of January 22, 2015, the Veteran is service-connected for the following: PTSD to include depressive disorder, evaluated as 50 percent disability; fibromyalgia with malaise/fatigue, headaches, joint pain, evaluated as 20 percent disabling; residuals of left ankle sprain, evaluated as 10 percent disabling; status post arthroscopic repair meniscal injury with degenerative joint disease and scar of the left knee, evaluated as 10 percent disabling; and status post arthroscopic repair meniscal injury with degenerative joint disease of the right knee, evaluated as 10 percent disabling.  His current combined rating for these service-connected disabilities is 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for entitlement to TDIU as of January 22, 2015.  See 38 C.F.R. § 4.16(a).  

The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id.

The evidence of record indicates that the Veteran's service-connected disability makes most types of employment extremely difficult.  The Veteran has worked in manual or physical labor for his entire career mainly in construction and as a mechanic.  The Veteran reported that he last worked full-time in 2005.  He noted that he was employed as ranch foreman for two years, but he left the job due to medical problems.  He had arthroscopic knee surgery and he took off 9 weeks for rehabilitation and physical therapy.  The Veteran indicated that the job was too physically demanding.  The Veteran testified at the February 2013 Board hearing that he graduated from high school and he took one semester of college.  

The Veteran reported in the May 2010 VA examination that he was unable to squat down or kneel, stand on hard surfaces for long periods, or sit for long periods.  He also noted that his wife had to help him out of bed or chairs.  The examiner determined that the effect on the Veteran's usual occupation was limited walking distances.  The May 2010 VA mental health examination revealed that mentally, the Veteran intermittently was unable to perform activities of daily living (but he could provide self-care), because of his physical pain.  He was unable to establish and maintain effective work, school, and social relationships because of his fibromyalgia.  The Veteran also had intermitted interference with physical health, because of his knee pain.  The examination revealed that the Veteran experienced mood swings, anxiety, findings of anergia, anhedonia, worthlessness, poor self-esteem, and depressed mood.  The Veteran demonstrated impaired attention and/or focus.  The January 2015 VA examiner determined that the Veteran's service-connected bilateral knee disability, left ankle disability, and fibromyalgia impact his ability to work by limiting squatting, climbing, and walking distances.  The examiner concluded the Veteran's fibromyalgia prevents him from engaging in prolonged physical activity.  

Furthermore, the Veteran testified at the February 2013 Board hearing that he worked two or three months in 2012, but he was fired due to taking Hydrocodone that was prescribed to treat the pain associated with his service-connected disabilities.  He explained that his employer's insurance refused to cover him as he was using a narcotic.  He was unable to use any equipment and the insurer would not cover him for any injury or accident in which he may be involved.  He also testified that this is also the reason he has not been able to obtain any other employment in construction or as a mechanic working on construction equipment.  

Based on the medical and lay evidence of record, the most pertinent of which was discussed above, the Veteran's service-connected left ankle disability, bilateral knee disability, and fibromyalgia would make it very difficult for the Veteran to obtain and maintain employment in an occupation that requires physical labor.  With respect to the Veteran's ability to obtain ad maintain sedentary employment (such as in an office setting), the Veteran's work experience is only with physical labor, mainly in construction and as a mechanic.  Furthermore, the medical evidence shows that the Veteran's service-connected PTSD with depressive disorder is manifested by anergia (lack of energy), anxiety, frequent panic attacks, and impaired attention or focus, which would impede the Veteran's ability to maintain a sedentary occupation.  The Veteran's ability to obtain and maintain employment would also be negatively affected by his drowsiness due to pain medication prescribed to treat his service-connected physical disabilities.  Thus, the Board concludes that the Veteran's service-connected disabilities prevent him from securing or following any substantially gainful occupation based on his education and work experience.

In conclusion, the evidence of record indicates that the Veteran would have difficulty with most occupations related to his education, training and work experiences due to his service-connected disabilities and the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU for the entire appeals period is warranted.

ORDER

Entitlement to a TDIU is granted.





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


